238 S.W.3d 743 (2007)
Avery TAYLOR, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89334.
Missouri Court of Appeals, Eastern District, Division Four.
November 13, 2007.
*744 Gwenda R. Robinson, St. Louis, MO, for appellant.
Shaun J. MacKelprang, Mary Highland Moore, Jefferson City, MO, for respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Avery Taylor (hereinafter, "Movant") was convicted of two counts of statutory sodomy in the first degree, Section 566.062 RSMo (2000),[1] child molestation in the first degree, Section 566.067, child molestation in the second degree, Section 566.068, burglary in the first degree, Section 566.160, and violating an order of protection, Section 455.085. Movant was sentenced to twenty years on the statutory sodomy counts, fifteen years for first degree child molestation, fifteen years for first degree burglary, nine months for second degree child molestation, and one year for violating the order of protection. This Court affirmed his conviction. State v. Taylor, 184 S.W.3d 606 (Mo.App. E.D.2006).
Movant now appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant alleges he received ineffective assistance of counsel in that his trial attorney failed to object during closing argument when the State argued facts outside of the evidence.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. Rule 29.15(k); Anderson v. State, 196 S.W.3d 28, 33 (Mo. banc 2006). An extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment of the motion court pursuant to Rule 84.16(b).
NOTES
[1]  All further statutory references herein are to RSMo (2000) unless otherwise indicated.